          Case 1:20-cv-01460-TMD Document 13-1 Filed 03/25/21 Page 1 of 1


                                                                                       Docket No. 20-1460
UNITED STATES COURT OF FEDERAL CLAIMS

                                        DEFICIENCY MEMORANDUM


TO:                 Judge Thompson M. Dietz

FROM:              CLERK’S OFFICE

CASE NAME: BASIA EL BEY v. USA

DOCUMENT TITLE: Motion for Default Judgment for Damages and [In]junction Relief with supporting Affidavit attached

The attached was received on               3/19/2021                          and the following defect(s) is/are noted:

1.          Untimely, due to be filed by                                  [Rule 7.2].

2.    ✔ Proof of service: [Rule 5.3]
               ✔ is missing;      is not signed and/or dated; shows
                 service on wrong attorney or of wrong item.
3.          Not signed by the attorney or party of record [Rules 11 and 83.1(c)(2)].
4.          Does not comply with the provisions of Rule:
                 5.2(a)        Re: redacted filings [Privacy Protection]
                 5.4(a)(2)(A) Re: table of contents or index to appendix is missing (or in
                                    wrong location)
                 5.4(b)        Re: length of briefs or memorandum
                 5.5(d)(2)     Re: copies missing
              ✔ 5.5(g)         Re: Judge’s name on all filings
                 10(a)         Re: incorrect caption; names of parties
                 24(c)         Re: motion to be accompanied by a pleading


 5.          Original affidavit(s)/declaration(s) is/are missing.

 6.          No provision in the rules (or court order) for the filing of this item.


 7.




                                                                                                        SAH
                                                                                                     _______________________
                                                                                                     Deputy Clerk’s Initials



                                                                                                                 Revised February 2020
